                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               ATHENS DIVISION

ROBERT V. GOMEZ, II, et al.,                *

       Plaintiffs,                          *

vs.                                         *
                                                       CASE NO. 3:17-CV-41 (CDL)
HARBOR FREIGHT TOOLS USA, INC., *
et al.,
                                *
     Defendants.
                                *

                                      O R D E R

       Plaintiffs filed a motion to compel asking the Court to

compel production of documents listed in Harbor Freight Tools

USA,     Inc.’s    privilege       logs.        The   Court   held    a    telephone

conference,       and    the     dispute    was    narrowed   to     the   documents

identified in Privilege Log entries 1, 4, 8-10, and 12-24.1                        At

Plaintiffs’ request, the Court conducted an in camera inspection

of those documents.            Based on that review, the Court finds that

Harbor     Freight       properly     withheld        the   documents      based   on

attorney-client         and/or    work     product    privilege.      Accordingly,

Plaintiffs’ motion to compel (ECF No. 57) is denied.

       IT IS SO ORDERED, this 16th day of January, 2019.

                                                s/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA

1 After the conference, Harbor Freight withdrew its privilege claims as
to log entry 11 and represented that it will produce that document.
